Citation Nr: 1639135	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-30 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for residuals of hepatitis B, rated 10 percent disabling prior to May 1, 2015, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  This rating decision continued a 10 percent rating for residuals of hepatitis B.  In June 2010, the Veteran filed a Notice of Disagreement with that decision.  Subsequently, in May 2015, the RO awarded a 
20 percent rating, effective May 1, 2015.  In June 2015, the Veteran disagreed with the effective date for the 20 percent rating.  As higher scheduler ratings remain possible throughout the appeal period, the claim remains on appeal.  

In July 2016, the Veteran testified at a Video hearing before the undersigned Veterans Law Judge.  The transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the instant case, the Veteran was afforded VA examinations in March 2010 and May 2015 for his hepatitis B disability.  The 2015 examination report did not discuss hepatomegaly (enlargement of the liver), which is a criteria for determining if the Veteran meets a 40 percent disability rating for hepatitis B under 38 C.F.R. § 4.114, Diagnostic Code 7345.  As such, the current medical opinion does not contain sufficient detail to render a decision in light of the pertinent rating criteria.  38 C.F.R. § 4.2.  In order to determine the size of the Veteran's liver appropriate diagnostic testing must be scheduled, such as computed tomography (CT) scan or an Ultra Sound.  Therefore, the Board finds a remand is necessary for testing to determine if the Veteran has hepatomegaly.  Any outstanding VA treatment records should be obtained on remand as well.


Accordingly, the case is REMANDED for the following actions:

1.  Update VA treatment records from October 2013 to the present. 

2.  Schedule the Veteran for a hepatitis B examination to diagnostic testing, such as a CT scan or Ultra Sound to determine the size of his liver and provide the examiner with the claims file.  Ask examiner to review of the claims file to be familiar with the medical history of this disorder.  The examiner is asked to discuss the following:

a)  Whether or not the Veteran's liver is enlarged (hepatomegaly).

b)  If the Veteran's liver is enlarged discuss the medical evidence that could potentially establish when the liver became enlarged.

c)  Discuss the Veteran's hepatitis symptoms over the past 12 month period.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered must be provided.

3.  Thereafter, readjudicate the issue on appeal.  If any the benefit sought remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




